department of the treasury lié4 ou8 internal_revenue_service washington d c aug t ep rat3 tax_exempt_and_government_entities_division u i l legend company a company b company c company d plan x dear this is in response to the letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a ruling that the assets in plan x with its suspense_account may be retained within the company a controlled_group after the sale of company b whose wholly owned subsidiary company c is the sponsor of plan x and that plan sponsorship may be transferred to another member of the company a controlled_group whose employees participate in plan x the following facts and representations have been submitted under penalties of perjury in support of your request company a is contemplating selling its wholly owned subsidiary company b including its subsidiaries company c and company d to an entity outside the company a controlled_group plan x is maintained by company c plan x maintains a qualified_replacement_plan suspense_account suspense_account under internal_revenue_code code sec_4980 at the time of the ruling_request plan x covered employees of company c and company d and employees of other members of the company a controlled_group the suspense_account was created with excess_assets of a defined_benefit_plan sponsored by company c that was terminated in currently the suspense_account is used to fund non-elective employer contributions for participants in plan x the suspense_account is scheduled to fund such contributions over a maximum seven-year period as of date the suspense_account was valued at dollar_figure an allocation of dollar_figure was made from the suspense_account in as the non-elective contributions under plan x employer contributions of dollar_figure were made from the suspense_account for the plan_year presently a total of participants would be impacted by the sale of company b this would leave participants who previously participated in plan x who would continue to participate in plan x after the contemplated sale this change in the number of participants is due to attrition company a has stipulated that plan x is a qualified_replacement_plan within the meaning of code sec_4980 and that currently at least percent of the active participants in the terminated defined_benefit_plan who remain employees within the company a controlled_group remain as active participants in plan x company a further stipulates that after the sale of company b at least percent of those participants who participated in the terminated defined_benefit_plan and who remain active employees of the company a controlled_group after the sale will remain active participants in plan x until the earlier of such time as they terminate employment with a member of the company a controlled_group or the suspense_account is exhausted based upon the facts and representations company a requests a ruling that the assets in plan x with its suspense_account may be retained within the company a controlled_group after the sale of company b the plan_sponsor plan sponsorship will be changed to either company a or one of its retained subsidiaries at the time of the sale of company b sec_4980 of the code provides for a percent excise_tax on the amount of any reversion from a qualified_plan sec_4980 provides in pertinent part that the excise_tax under sec_4980 shall be increased to percent with respect to an employer_reversion from a qualified_plan unless the employer either establishes or maintains a qualified_replacement_plan or the plan provides for certain benefit increases which take effect on the termination_date sec_4980 of the code generally defines the term employer_reversion as the amount of cash and fair_market_value of other_property received directly or indirectly by the employer from the qualified_plan sec_4980 d of the code provides that a qualified_replacement_plan is a qualified_plan established or maintained by the employer in connection with a qualified_plan termination which satisfies the participation asset transfer and allocation requirements of sec_4980 b and c sec_4980 requires that at least percent of the active participants in the terminated plan who remain as employees of the employer after the termination be active participants in the replacement plan sec_4980 of the code requires that a direct transfer from the terminated plan to the replacement plan be made before any employer_reversion and that the transfer be an amount equal to the excess if any of i percent of the maximum amount which the employer could receive as an employer_reversion without regard to sec_4980 over ii the amount equal to the present_value of the aggregate increases in the accrued_benefits under the terminated plan of any participants or beneficiaries pursuant to a plan amendment adopted during the 60-day period ending on the date of termination of the qualified_plan and which takes effect immediately on the termination_date sec_4980 of the code provides that in the case of the transfer of any amount under sec_4980 from a terminated plan such amount in not includible in the gross_income of the employer no deduction is allowable with respect to such transfer and the transfer is not treated as an employer_reversion for purposes of sec_4980 sec_4980 of the code provides that if the replacement plan is a defined_contribution_plan the amount transferred to the replacement plan must be i allocated under the plan to the accounts of participants in the plan_year in which the transfer occurs or il credited to a suspense_account and allocated from such account to accounts of participants no less rapidly than ratably over the seven-plan-year period beginning with the year of the transfer sec_4980 of the code provides that if by reason of any limitation under sec_415 any amount credited to a suspense_account under sec_4980 may not be allocated to a participant before the close of the seven-plan-year period such amount shall be allocated to the accounts of other participants and if any portion of such amount may not be allocated to other participants by reason of such limitation it shall be allocated to the participant as provided in sec_415 sec_4980 of the code provides that any income on any amount credited to a suspense_account under the clause i ii shall be allocated to accounts of participants no less rapidly than ratably over the remainder of the period determined under such clause after application of clause ii ‘ sec_4980 d c iv of the code provides that if any amount credited to a suspense_account under clause i ii is not allocated as of the termination_date of the replacement plan i such amount shall be allocated to the accounts of the participants as of such date except that any amount which may not be allocated by reason of any limitation under sec_415 shall be allocated to the accounts of other participants and ii if any portion of such amount may not be allocated to other participants under subclause i by reason of such limitation such portion shall be treated as an employer_reversion to which this section applies based on the representations and stipulations of company a we find that plan x will continue to be a qualified_replacement_plan within the meaning of code sec_4980 because it continues to meet the requirements of that code section specifically plan x will continue to cover percent of the active participants in the previously terminated defined_benefit_plan who remain employed by the company a controlled_group after the sale of company b and the suspense amount will continue to be allocated no less rapidly than ratably over the seven-plan-year period beginning with the year of the original transfer from the terminated defined_benefit_plan accordingly we rule that the retention of plan x with its suspense_account within the company a controlled_group after the sale of company b will not affect the status of plan x as a qualified_replacement_plan this ruling letter is based on the assumption that plan x is qualified under sec_401 of the code and that its related trust is tax-exempt under sec_501 of the code at all times relevant to this ruling no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions regarding this letter please contact id at sincerely yours ch b woichacebs - employee_plans technical g up enclosures deleted copy of letter_ruling notice cc
